Citation Nr: 1720603	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected degenerative joint disease with left knee lateral meniscal tear and chondroplasty.

2.  Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected right knee degenerative joint disease, ACL tear, and lateral meniscal tear postoperative.

3.  Entitlement to a compensable initial disability rating prior to July 7, 2015, and entitlement to an initial disability rating in excess of 20 percent thereafter for service-connected residual scars of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty service in the United States Navy from June 1987 to June 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these matters in March 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2016).

The evidence reflects that the Veteran was hospitalized for right knee surgery in March 2017.  As records pertaining to this hospitalization may be relevant to the claims on appeal, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records, to include records of the Veteran's hospitalization for right knee surgery from March 20, 2017 to March 22, 2017.

2.  In light of the recent right knee surgery, the AOJ should determine whether additional examination is necessary to determine the current level of severity of the disabilities.  

3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



